          Case 1:19-cv-01616-NONE-EPG Document 24 Filed 04/21/20 Page 1 of 2



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   KENITH PARK,                                     No. 1:19-cv-01616-NONE-EPG (PC)
12                   Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
13         v.
                                                      (Doc. Nos. 15, 16, & 20)
14   RICK FISHER, et al.,
15                   Defendants.
16

17

18          Kenith Park (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
19   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
20   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On March 20, 2020, Magistrate Judge Erica P. Grosjean entered findings and
22   recommendations, recommending “that all claims and defendants be dismissed, except for
23   Plaintiff’s Eighth Amendment claim for deliberate indifference against defendants Greg
24   Mercado and Jose Chavez and his retaliation claim against defendant Greg Mercado.” (Doc.
25   No. 20 at 2.)
26          Plaintiff was provided an opportunity to file objections to the findings and
27   recommendations. The deadline for filing objections has passed, and plaintiff has not filed
28   objections.
                                                     1
          Case 1:19-cv-01616-NONE-EPG Document 24 Filed 04/21/20 Page 2 of 2



1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
2    court has conducted a de novo review of this case. Having carefully reviewed the entire file,
3    the court finds the findings and recommendations to be supported by the record and proper
4    analysis.
5           Accordingly, THE COURT HEREBY ORDERS that:
6                1. The findings and recommendations issued by the magistrate judge on March 20,
7                   2020 (Doc. No. 20), are ADOPTED in full;
8                2. All claims and defendants are dismissed, except for plaintiff’s Eighth
9                   Amendment claim for deliberate indifference against defendants Greg Mercado
10                  and Jose Chavez and his retaliation claim against defendant Greg Mercado; and
11               3. The Clerk of Court is DIRECTED to reflect the dismissal of defendants Rick
12                  Fisher; D. Roberts; and Justin Andrews on the court’s docket.
13
     IT IS SO ORDERED.
14

15      Dated:     April 21, 2020
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
